UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                   12/06/2019
 SHENZHEN SMOORE TECHNOLOGY LTD., :
                                              Plaintiff,       :
                                                               :    19 Civ. 9896 (LGS)
                            -against-                          :
                                                               :          ORDER
 ANUONUO INTERNATIONAL TRADE                                   :
 COMPANY, et al.,                                              :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on October 25, 2019, Plaintiff moved ex parte against Defendants for the

following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

        WHEREAS, on October 30, 2019, the Court entered an Order granting Plaintiff’s

Application and ordering Defendants to appear on December 5, 2019 at 10:40 a.m. to show cause

why a preliminary injunction should not issue, and to file any opposing papers electronically

with the Court on or before November 25, 2019 (Dkt. No. 5);

        WHEREAS, on November 13, 2019, the Court extended the Temporary Restraining

Order to December 5, 2019 (Dkt. No. 4);

        WHEREAS, on December 2, 2019, the Court received by mail from Defendant

Zhenjiang Mok Electronic Cigarette Technology Co., Ltd. a motion to dismiss requesting that a

preliminary injunction not issue. An Order regarding the motion to dismiss will issue separately.

It is hereby
       ORDERED that the Temporary Restraining Order, issued October 30, 2019, will remain

in effect as to Defendant Zhenjiang Mok Electronic Cigarette Technology Co., Ltd., pending a

resolution of the motion to dismiss. It is further

       ORDERED that Plaintiff shall serve this order on Defendant Zhenjiang Mok Electronic

Cigarette Technology Co., Ltd., and file proof of such service by December 9, 2019.

Dated: December 6, 2019
       New York, New York




                                                     2
